PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/451,591
Filing Date: 25 Jun 2019
Appellant(s): DURING, Matthew



__________________
Jeffrey S. Steen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/12/2020 in response to the Office Action submitted on 05/14/2020
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 05/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS”. New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION”

The following ground(s) of rejection are applicable to the appealed claims 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catterall et al. (WO2014/123909 published 08/14/2014) as evidenced by Reagan- Shaw et al (FASEBJ Vol. 22 pages 659-661, Published 2007). 
Catterall and coworkers teach the method of treating autism in a human patient comprising administering a low dose of a positive allosteric modulator of the GABA A receptor to the patient, thereby reducing or slowing the progression of autistic behaviors in the patient (slowing anti-social behaviors, repetitive disorders)  ([0004]-[0005], [00118-00119], [00142-00144], [00157-00159], [00188], claims 1-2, 5, 10). Catterall teaches that low dosage of GABA-A receptor activators are effective at treating impaired social interaction and cognitive deficient patients in animal models with marked autistic behavior ([00119]). Catterall teaches that neurosteroids are potent GABA-A receptor agonists useful for treating autism in the human subject (claims 1-2, 5, 10, [00129]-[00130]). Catterall teaches that said GABA-A agonist neurosteroid formulation may be administered in extended and delayed release formulations to treat symptoms of autism in the administered patient ([00172]-[00186]). 
Applicant is reminded of MPEP 2131.02 and Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) wherein “[w]hen the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718.   

 The treatment of pediatric patients is embraced in the methodology of Catterall. Catterall teaches that autism spectral disorder are a heterogeneous group of neurodevelopmental disorders that manifest during early childhood and are characterized by a range of stereotyped interests and impairments in social interaction and communication, with the majority of autistic children showing abnormalities during infant developments that may not become apparent until the second year of life ([00112], [00114]). The amelioration or reduction of clinical symptoms of autism in the patient is measured by the CARS scale (childhood autism rating scale), that rates children on a scale from one to four, for various criteria (relationship to people , imitation, emotional response, listening response, fear and nervousness, verbal and non-verbal communication, intellectual response ([00189]). Total CARS scores range from 15-60 with a minimum of 30 being the cutoff for autism on the mild end of the autism spectrum. Catterall teaches that although the CARS study is mostly used in the diagnosis of children with an autism spectral disorder, it can be employed in adults to discern the presence or degree of autism in an adolescent or adult, with a cutoff of 27 rather than 30 for applying the CARS scale to adolescents or adults ([00189]). 

Reagan-Shaw et al teach that an average weight of a human child is approximately 20 kg (page 660, Table 1). As such, the dose range of 0.001 mg/kg to 1 mg/kg taught by Catterall above corresponds to a dosage from 0.02 mg to 20 mg per day in a pediatric patient, which reads on the therapeutically effective amount embodied within the instant claims. 
Regarding the limitation directed to wherein the method provides improvement in the patient for more than 6, 8 or 12 hours after administration, while Catterall is silent on the capacity of the administered 0.02-20 mg dose of gaboxadol to provide improvement in the patient for more than 6, or 8 or 12 hours as recited in the instant claims (claims 1-5, 8-10) the product (the neurosteroid gaboxadol), the amount (0.02 to 20 mg) and the patient population (a subject comprising autism) disclosed in the methodology of Catterall are the same as in the instant claims.  Appellant is reminded that “Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted 
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the Applicant to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
 In the present case the burden is shifted to Applicant to prove that the administered dose of 0.02-20 mg of the neurosteroid gaboxadol to the pediatric patient with autism taught by Catterall above does not provide improvement in the patient for more than 6, 8 or 12 hours after administration, nor does not provide improvement in next day functioning in the treated patient. 
 This situation is duplicated regarding the limitations of claims 6 and 7 as follows. Regarding the limitation of claim 6, wherein the in-vivo plasma profile of the patient 6 hours after administration of the gaboxadol is reduced by more than 50%;  as disclosed above, Catterall teaches administration of the neurosteroid GABA-A agonist gaboxadol, in therapeutically effective amounts of 0.02-20 mg in pediatric patients in order to reduce or slow the progression of autistic behaviors in the patient (slowing anti-social behaviors, repetitive disorders)  ([0004]-[0005], [00112-00119], [00129-00130], [00135], Table 3 [00142-00144], [00157-00159], [00188]-[00189], claims 1-2, 5, 10).

    PNG
    media_image2.png
    689
    842
    media_image2.png
    Greyscale

 As shown in Figure 2 of the instant specification, gaboxadol in the amount administered in Catterall above (20 mg), results in an in-vivo plasma profile Cmax of less than 100 ng/mL at 0.5 h, and in-vivo plasma concentration of between 1-10 ng/mL 6 hours after administration. Said reduction is more than 50% after 6 hours.  
  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the Applicant to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Regarding the limitation of claim 7, wherein the AUC6-12 of the patient 6 hours after administration of the gaboxadol is less than 75% of the administered dose (claim 7), as shown in Figure 2 above, gaboxadol in the amount administered in Catterall above (20 mg, which lies within the range of 0.02-20 mg) yields a plasma concentration of between 1-10 ng/mL at 6 hours and decreases to the baseline concentration of 1 ng/mL by 10 hours. From the data in the instant figure 2, the AUC6-12 of a dose that lies within the range of Catterall cannot be determined as the concentration of gaboxadol reached the baseline threshold of 1 ng/mL at 10 hours past administration.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the Appellant to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
 In the present case the burden is shifted to Appellant to prove that the administered dose of 0.02-20 mg of the neurosteroid gaboxadol taught to treat autism by Catterall above does not comprise an AUC6-12 less than 75% of the administered dose, nor provide improvement in next day functioning in the treated patient. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Catterall et al (WO2014/123909 published 08/14/2014), Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007), Larsen (US2009/0143335 published 06/042009) and Naruse et al (US Patent 4,778,794 published 10/18/1988).
Catterall and coworkers teach the method of treating autism in a human patient comprising administering a low dose of a positive allosteric modulator of the  GABA A receptor to the patient, thereby reducing or slowing the progression of autistic behaviors in the patient (slowing anti-social behaviors, repetitive disorders)  ([0004]-[0005], [00118-00119], [00142-00144], [00157-00159], [00188], claims 1-2, 5, 10). Catterall teaches that low dosage of GABA-A receptor activators are effective at treating 
Catterall teaches that neurosteroids are potent GABA-A receptor agonists useful for treating autism in the human subject (claims 1-2, 5, 10, [00129]-[00130]). Gaboxadol is taught as 1 of 63 neurosteroid compounds to administer to the subject in need and 1 of 12 exemplary neurosteroids to administer to said subject. ([00135], Table 3). As such, a skilled artisan would have immediately envisaged administering the exemplary neurosteroid gaboxadol to treat autism in the subject in need. Furthermore, Catterall teaches that said GABA-A agonist neurosteroid formulation may be administered in extended and delayed release formulations to treat symptoms of autism in the administered patient ([00172]-[00186]).  The treatment of pediatric patients is embodied in the methodology of Catterall. Catterall teaches that autism spectral disorder are a heterogeneous group of neurodevelopmental disorders that manifest during early childhood and are characterized by a range of stereotyped interests and impairments in social interaction and communication, with the majority of autistic children showing abnormalities during infant developments that may not become apparent until the second year of life ([00112], [00114]). Catterall and coworkers teach the method of treating autism in a human patient comprising administering a low dose of a positive allosteric modulator of the GABA A receptor to the patient, thereby reducing or slowing the progression of autistic behaviors in the patient (slowing anti-social behaviors, repetitive disorders) ([0004]-[0005], [00118-00119], [00142-00144], [00157-00159], [00188] [0189], claims 1-2, 5, 10). The amelioration or reduction of clinical symptoms of autism in the patient is measured by the CARS scale (childhood autism rating scale), 
Catterall teaches administration of said compound in a dose of 0.001-1 mg/kg ([00145], [00158], and [00188]). As evidenced by Reagan-Shaw et al., the average weight of a child is 20 kg (Table 1). Thus, the administration of a dosage of 0.001-1 mg/kg gaboxadol to a 20 kg pediatric patient with autism reads on the administration of 0.02-20 mg gaboxadol to said patient, which overlaps with the therapeutically effective amount embodied within the instant claims. As cited in MPEP 2144.05 “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The combination of Catterall and Reagan-Shaw do not specifically teach wherein the method provides improvement in the patient for more than 8-12 hours after administration (claims 8-10). 
 Larson teaches that it was known in the art that gaboxadol in doses of 0.5 to 50 mg comprises a poor pharmacokinetic profile in the administered patient. Examples of this include a poor peak plasma concentration (Tmax), and a low AUC (abstract, [0008-

    PNG
    media_image3.png
    965
    1181
    media_image3.png
    Greyscale
 
As shown in Table 2 and Figure 3, Larsen teaches that administering 5-hydroxytryptophan 200 mg/kg prior to orally administering 0.5 mg/kg gaboxadol extends the plasma profile of gaboxadol (Treatment H) compared to gaboxadol alone 0.5 mg/kg (Treatment G) or 5 mg/kg gaboxadol prior to 200 mg/kg 5-hydroxytryptophan (Treatment J) compared to 5 mg/kg gaboxadol alone (Treatment I) ([0013-0014], 
From entry H of Figure 3, the addition of 200 mg/kg 5-HTP extends the pharmacokinetics of a 0.5 mg/kg gaboxadol to a concentration of greater than 100 ng/mL in plasma after 6 hours (after 360 min; distance between 0 to 500, 500 to 1000 on Y-axis is 5/8 inches in Figure 3). Said gaboxadol concentration in entry H of Larsen after 6 hours (360 min) shown above is greater than Applicant’s gaboxadol concentration in Figures 1-2 (shown below) and Example 2 (10 mg; concentration of about 10 ng/mL in plasma after 6 hours) in which Applicant demonstrates enablement of gaboxadol on treating symptoms of autism, wherein gaboxadol did not show residual effect on the primary endpoints of Choice Reaction Time and Critical Flicker Fusion, tracking, memory tests, body sway and Leeds Sleep evaluation questionnaire (pages 27-28 spec). 

    PNG
    media_image4.png
    689
    842
    media_image4.png
    Greyscale

 Thus, the capacity of the administered gaboxadol regimen in combination with 5-HTP to provide improvement for more than 6 hours after administration must be present as the concentration of gaboxadol in the plasma of the patient receiving gaboxadol/5-HTP (~100 ng/mL) taught by the combination of Catterall and Larsen is higher than the amount identified in the specification to be critical to treat symptoms of autism (10 ng/mL) after 6 hours of administration. Applicant is reminded that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter 
Naruse teaches that administration of the aforementioned PAT1 inhibitor 5-hydroxytryptophan administered in the regimen of Larsen above is effective at treating symptoms of autism in administered patients. Naruse and coworkers teach in Tables 1-2 and Figures 4-5, that monotherapeutic administration of 5-hydroxytryptophan, in doses of 0.1-50 mg/kg results in treated symptoms in the autistic patient (improved communication/vocabulary ability; col. 4 lines 1-10,Tables 1-2, Figures 4-5).  
Therefore, a skilled artisan knowing that administration of GABA-A agonist neurosteroids to pediatric patients with autism in low doses of 0.001-1 mg/kg per day is therapeutically effective at reducing symptoms of autism in a patient as taught by Catterall above, a skilled artisan would have found it prima facie obvious to select the neurosteroid gaboxadol from the list of 12 exemplary neurosteroids to treat the autistic symptoms in the patient, resulting in the instantly claimed methodology.  “[I]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” 
Consistent with this reasoning, it would have obvious to have selected the neurosteroid gaboxadol from the list of 12 exemplary neurosteroids for treating 
Secondly, said skilled artisan would have additionally found it prima facie obvious to incorporate the PAT1 inhibitor and autism therapeutic 5-hydroxytryptophan to the regimen of Catterall in view of the combined teaching of Larsen and Naruse in order to arrive at a gaboxadol treatment methodology that provides improvement in the patient for more than 6 hours after administration with a reasonable expectation of success. 
As oral administration of the GABA A neurosteroid gaboxadol, in doses of 0.02 mg to 20 mg per day was known in the art to be an effective therapeutic to treat the symptoms of autism in a patient as taught by Catterall and Reagan-Shaw, and that gaboxadol comprises a rapid absorption and clearance in the plasma of a patient and said poor pharmacokinetic profile is improved upon the administering of the art-recognized PAT1 inhibitor and autism therapeutic 5-hydroxytryptophan (Larsen, Naruse), a skilled artisan would have found it prima facie obvious to administer 5-hydroxytryptophan prior to the regimen of Catterall, in order to improve the pharmacokinetic profile of gaboxadol in the administered autistic patient. Considering that administration of said 5-hydroxytryptophan and 0.5 mg/kg gaboxadol regimen was art-recognized to improve the gaboxadol plasma concentration to 100 ng/mL after 6 hours (360 min) of gaboxadol administration (Larsen Figure 3) and said gaboxadol concentrations is higher than the purported effective concentration( >10 ng/mL after 6 hours) found in Figure 2/Example 2 of the instant specification wherein said patients experienced treatment of symptoms of autism (memory, attention, psychomotor 
Regarding the limitation directed to wherein the method provides improvement in the patient for more than 8 or 12 hours after administration, while the combination of Catterall, Larsen and Naruse is silent on the capacity of the administered dose of gaboxadol in combination with 5-hydroxytryptophan to provide improvement in the patient for more than 8 or 12 hours as recited in the instant claims (claims 8-10) the product (the neurosteroid gaboxadol), the amount of gaboxadol (0.02-20 mg) and the patient population (a subject comprising autism) disclosed in the methodology of Catterall are the same as in the instant claims.  Applicant is reminded that “Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product. 
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which 
 In the present case the burden is shifted to Applicant to prove that the administered dose of 0.02-20 mg of the neurosteroid gaboxadol in combination with 5-hydroxytryptophan to the patient with autism taught by Catterall, Larsen and Naruse above does not provide improvement in the patient for more than 8 or 12 hours after administration. 
Further, regarding the limitation of claim 6, wherein the in-vivo plasma profile of the patient 6 hours after administration of the gaboxadol is reduced by more than 50%, or claim 11, wherein the in-vivo plasma profile comprising Cmax of less than 400 ng/mL and wherein the method provides improvement in next day functioning of the patient;  as disclosed above, the combination of Catterall, Larsen and Naruse teach administration 5-hydroxytryptophan in combination with the neurosteroid GABA-A agonist gaboxadol, in therapeutically effective amounts in order to reduce or slow the progression of autistic behaviors in the patient (slowing anti-social behaviors, repetitive disorders) and extend the gaboxadol concentration in the plasma of the administered patient over a period of 6 hours (Catterall: [0004]-[0005], [00118-00119], [00129-00130], [00135], Table 3 [00142-00144], [00157-00159], [00188], claims 1-2, 5, 10;  Larsen abstract, [0008]-[0009], [0013-0014], [0032]-[0033], [0081] Table 2, Figure 3; Naruse: col. 4 lines 1-10,Tables 1-2, Figures 4-5).    

 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
As such, the burden is shifted to Applicant to prove that the administered dose of the neurosteroid gaboxadol in combination with 5-hydroxytryptophan to the patient with autism taught by Catterall, Larsen and Naruse above does not result in an in-vivo plasma profile reduction of at least 50%, nor provide improvement in next day functioning in the treated patient.
Regarding the limitation of claim 7 wherein the AUC6-12 of the patient 6 hours after administration of the gaboxadol is less than 75% of the administered dose, as shown in Figure 3 of Larsen above, gaboxadol in the amount administered in Catterall, Larsen and Naruse above (0.5 mg/kg, which lies within the therapeutically effective 6-12 of a therapeutically effective 0.5 mg/kg gaboxadol dose in combination with 5-hydroxytryptophan cannot be determined as the in vivo plasma concentration data does not extend past 8 hours (480 min). 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the regimen comprising 0.5 mg/kg of the autism treating neurosteroid gaboxadol in combination with 5-hydroxytryptophan taught by the combination of Catterall, Larsen and Naruse does not comprise an AUC6-12 less than 75% of the administered dose. 
 
Claims 1-5, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Catterall et al. (WO2014/123909 published 08/14/2014), Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007) and Children’s Hospital of Cincinnati (published 1999).
Catterall and coworkers teach the method of treating autism in a human patient comprising administering a low dose of a positive allosteric modulator of the  GABA A receptor to the patient, thereby reducing or slowing the progression of autistic behaviors in the patient (slowing anti-social behaviors, repetitive disorders)  ([0004]-[0005], [00118-00119], [00142-00144], [00157-00159], [00188], claims 1-2, 5, 10). Catterall teaches that low dosage of GABA-A receptor activators are effective at treating impaired social interaction and cognitive deficient patients in animal models with marked autistic behavior ([00119]).   
Catterall teaches that neurosteroids are potent GABA-A receptor agonists useful for treating autism in the human subject (claims 1-2, 5, 10, [00129]-[00130]). Gaboxadol is taught as 1 of 12 exemplary neurosteroids to administer to said subject. ([00135], Table 3). As such, a skilled artisan would have immediately envisaged administering the exemplary neurosteroid gaboxadol to treat autism in the subject in need. Furthermore, Catterall teaches that said GABA-A agonist neurosteroid formulation may be administered in extended and delayed release formulations to treat symptoms of autism in the administered patient ([00172]-[00186]).  The treatment of pediatric patients is embodied in the methodology of Catterall. Catterall teaches that autism spectral disorder are a heterogeneous group of neurodevelopmental disorders that manifest during early childhood and are characterized by a range of stereotyped interests and impairments in social interaction and communication, with the majority of autistic children showing abnormalities during infant developments that may not become apparent until the second year of life ([00112], [00114]). Catterall and coworkers teach the method of treating autism in a human patient comprising administering a low dose of 
 Catterall teaches administration of said compound in a dose of 0.001-1 mg/kg ([00145] [00158], and [00188]). As evidenced by Reagan-Shaw et al., the average weight of a child is 20 kg (Table 1). Thus, the administration of a dosage of 0.001-1 mg/kg gaboxadol to a 20 kg pediatric patient with autism reads on the administration of 0.02-20 mg gaboxadol to said patient which overlaps with the therapeutically effective amount embodied within the instant claims. As cited in MPEP 2144.05 “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Children’s Hospital of Cincinnati teaches average weight and height of normal growth of children. As shown in the corresponding table, Children’s Hospital teaches that the average weight of a 6 year old boy or girl is from 36-60 lbs., which corresponds to 16.7-27 kg. 

    PNG
    media_image5.png
    867
    512
    media_image5.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art prior to the time of the invention to treat autism in a pediatric subject in need comprising administering the neurosteroid gaboxadol in a dose of about 25-30 mg to said patient in view of the combination of Catterall, Reagan Shaw and Children’s Hospital of Cincinnati, arriving at the claimed methodology. 
 Motivation to administer the neurosteroid gaboxadol in a dose of about 25-30 mg in order to treat autism in said subject logically flows from the fact that treating pediatric patients with autism spectral disorder with a 1 mg/kg gaboxadol is embodied within the methodology of Catterall. Considering that the average weight of a 6 year old is 16.7-27 kg as taught by Children’s Hospital of Cincinnati, a skilled artisan would have administered a 27 mg dose of gaboxadol to said patient (1 mg/kg to a 27 kg patient) with a reasonable expectation that said dose would have effectively treated symptoms of autism in the patient. 


Response to Argument
Arguments Raised in the Appeal Brief Filed 08/12/2020
(2a-1): Appellant’s Arguments Directed towards 35 USC 102 (a)(1) rejection of claims 1-10, 13-14 as anticipated by Catterall as evidenced by Reagan-Shaw:   

       Appellant traverses the rejection of record. Appellant argues that Catterall, as evidenced by Reagan-Shaw does not describe each and every element as arranged in independent claim 1 or dependent claims 2-10 or 13-14. Appellant asserts that Catterall provides no more than general teachings regarding compounds and dosing regimens to treat autism and a skilled artisan would not have immediately envisaged the presently claimed arrangement, especially in view of post-filing document Rhine. 
       Appellant argues that Catterall lists 81 benzodiazepines in Table 1 to use as therapies to treat autism, none of which are gaboxadol.  Appellant argues that Catterall lists other non-benzodiazepine compounds (non-BDZ) are effective and lists the genus neurosteroids ([00135], Table 3, claim 10), but gives no specific dosage amounts regarding gaboxadol. Appellant contends that Catterall erroneously identifies gaboxadol as a neurosteroid as it does not share the same structure as the other 11 species of neurosteroid in Table 3. 
	Appellant further argues that that paragraph [00145] of Catterall makes no mention of gaboxadol or neurosteroid regarding the effective dose of the compound to be administered to treat autism and symptoms thereof. Appellant asserts that paragraph [00145] of Catterall broadly lists 23 different therapeutic ranges a skilled artisan would not have immediately envisaged a dose of about 10 mg to about 30 mg based on the foregoing broad range not tied to any specific agent. Appellant argues that the significance of Rhine is that low dose gaboxadol yields equivocal results and therefore demonstrate that choosing the dose is not simple and cannot be immediately envisaged (Rhine et al., Autism Research published 2019; supplemental amendment of 02/10/2020).   

(2a-2) Arguments directed toward 35 USC 103(a) rejection of claims 1-10, 13-14 in view Catterall, Reagan-Shaw, Larsen and Naruse of in the Appeal Brief filed 08/12/2020 
     Appellant argues that the unexpected effect of the high dose of gaboxadol (5 mg/kg)  at attenuating symptoms of autism (repetitive behavior and anxiety) in murine models of Rhine are sufficient to overcome a prima facie case of obviousness (Figure 1 of Rhine et al., Autism Research published 2019; supplemental amendment of 02/10/2020). Appellant argues that these results could not have been predicted prior to the filing of the present application and said results would be considered surprising and unexpected to one skilled in the art. Appellant further asserts that Catterall does not teach the instantly claimed and that the combination of Reagan-Shaw, Larsen and Naruse fail to cure the deficiencies of Catterall.   

(2a-3) Arguments directed toward 35 USC 103(a) rejection of claims 1-10, 13-16 in view Catterall, Reagan-Shaw, and Children’s Hospital of Cincinnati in the Appeal Brief filed 08/12/2020 
     Appellant argues that the unexpected effect of the high dose of gaboxadol (5 mg/kg)  at attenuating symptoms of autism (repetitive behavior and anxiety) in murine models of Rhine are sufficient to overcome a prima facie case of obviousness (Figure 1 of Rhine et al., Autism Research published 2019; supplemental amendment of 02/10/2020). Appellant further asserts that Catterall does not teach the instantly claimed and that the combination of Reagan-Shaw, and Children’s Hospital of Cincinnati overcome the deficiencies of Catterall.

 
(3a-1) Response to Arguments directed to 35 USC 102(a)(1) rejection of claims 1-10, 13-14 as anticipated by Catterall as evidenced by Reagan-Shaw 
Appellant’s arguments, filed 08/12/2020 have been carefully considered but remain unpersuasive.  Contrary to the assertion, each and every limitation of independent claim 1 or dependent claims 2-10 and 13-14 is taught by Catterall as further evidenced by Reagan-Shaw. Regarding Appellant’s assertion that Catterall provides no more than a general teaching of compounds to use to treat autism, the examiner is not persuaded. As discussed in the rejection above, Catterall explicitly teaches the administration of a neurosteroid to treat autism and symptoms of autism disorder in a subject in need thereof (claims 1, 2, 5 and 10). Table 3 embraces 12 different neurosteroids to treat autism, including gaboxadol. Catterall explicitly states to employ gaboxadol as in one embodiment, the neurosteroid is gaboxadol ([00135], Table 3).  Appellant is reminded of MPEP 2131.02 wherein a reference disclosure can anticipate a claim if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted). In the instant case, claim 10 of Catterall embraces the treatment of autism and symptoms of autism disorder in a subject in need thereof comprising the administration of a neurosteroid. Table 3 embraces 12 different neurosteroids to treat autism, one of which is the claimed gaboxadol. Coupled with the fact that Catterall explicitly states that in one embodiment for the claimed methodology, the neurosteroid is gaboxadol, in view of said teachings embraced in Catterall above, a skilled artisan would have immediately envisaged the treatment of autism in a subject comprising the administration of gaboxadol, and the improvement recited in instant claims 8-10 are interpreted as the results of administration step recited in instant claim 1. 
 Regarding Appellant’s argument that Catterall erroneously identifies gaboxadol as a “neurosteroid” because it does not share the same tetracyclic ring structure as the other 11 species in Table 3, this argument is not persuasive. The specification and claims of Catterall explicitly teaches the use of the claimed neurosteroid gaboxadol for the instantly claimed methodology.  While gaboxadol may not share the tetracyclic 
 
    PNG
    media_image6.png
    1098
    1620
    media_image6.png
    Greyscale


Appellant is reminded of MPEP 2131.02 and Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) wherein “[w]hen the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. In the instant case, 0.001 mg/kg to 1 mg/kg is taught as one of 23 disclosed therapeutic ranges to administer the therapeutic agent, with treatment of pediatric patients embraced in this methodology.  As evidenced by Reagan-Shaw, this therapeutic range corresponds to a dose of 0.020 mg to 20 mg gaboxadol which overlaps with sufficient specificity of the amounts found in claims 1-10, 13 -14.
not critical as the disclosed operability or functionality of the claimed invention does not differ if the overlapping prior art range were used.  Catterall embraces the administration of gaboxadol in a dose of 0.02 mg to 20 mg, with treatment of pediatric patients embodied in the methodology ([00145], [0112]-[0114], [0189]).  As shown in paragraphs [0022], [0023], [0025] and [0055] of the specification, operability or functionality of gaboxadol does not differ if the overlapping prior art range were used. Appellant illustrates that doses from 0.05 mg gaboxadol to 30 mg gaboxadol are effective. ([0022] and [0023] of instant application).  Appellant does not disparage that doses below the 10 mg threshold in claim 1 are ineffective at treating autism.  Appellant rather states that doses 100-fold less than 10 mg are still effective at treating autism ([0022] and 0023] of instant application). 
Lastly, the post-priority work performed by others (Rhine) that Appellant argues to demonstrate ambiguity of gaboxadol dosing does not demonstrate that choosing the dose is not simple and cannot be immediately envisaged. Both doses of 3 mg/kg or 5 mg/kg gaboxadol are effective at attenuating symptoms of autism (repetitive behavior and anxiety) in mouse models of Rhine (Figure 1). Said 3 mg/kg and 5 mg/kg dose in the mouse model corresponds to a 0.06 mg or 0.1 mg dose of gaboxadol in said mouse model, 60 mg or 100 mg in a pediatric patient and 180 or 300 mg in an adult patient, based on the conversion of body weights of said animals found in Reagan-Shaw to the mg/kg dose embraced in Rhine. It is also noted that all of these doses of gaboxadol outside the claimed range of 10 mg to 30 mg in claim 1 (See Table 1 of Reagan-Shaw of 0.020 kg per mouse; 20 kg per pediatric patient; 60 kg per adult patient). Moreover, the examiner is unpersuaded that choosing the dose is not readily envisioned by a skilled artisan, as criticality of the gaboxadol dose has not been outlined in the instant specification nor in the post-priority data of Rhine. As recited above, the claimed range of 10 mg to 30 mg is not critical as the disclosed operability or functionality of the claimed invention does not differ if the overlapping prior art range were used.  See paragraphs [0022], [0023], [0025] and [0055] of the specification, wherein operability or functionality of gaboxadol for treating autism ranges from 0.05 mg gaboxadol to 30 mg gaboxadol. It is noted that nowhere within the specification does Appellant discredit the administration of gaboxadol in a dose below the 10 mg threshold in claim 1, or purport that said dose is ineffective at treating autism.  Rather, paragraphs [0022], [0023] of the specification state that doses 100-fold less than 10 mg are still effective at treating autism ([0022],[0023]). Additionally, Appellant does not discredit doses above the 25 mg threshold are ineffective, but embraces doses above said threshold as effective at treating autism ([0022], claim 1). 
Thus, the claims fail to patentably distinguish over the state of the art as represented by anticipation over Catterall as evidenced by Reagan-Shaw. For these reasons above, it is believed that the rejection is proper within the meaning of 35 U.S.C. 102 and rendered the claimed invention as anticipated.  

(3a-2 and 3a-3) Response to Arguments directed to 35 USC 103(a)(1) rejection of claims 1-10, 13-14 as rendered obvious by the combination of Catterall, Reagan-Shaw, Larsen and Naruse  and rejection of claims 1-10, 13-16 in view of Catterall, Reagan-Shaw and Children’s Hospital of Cincinnati in the Appeal Brief filed 08/12/2020
Appellant’s arguments, filed 08/12/2020 are acknowledged and have been carefully considered but remain unpersuasive. Regarding Appellant’s contention that Catterall fails to teach the instantly claimed, and that the combination of Reagan-Shaw, Larsen and Naruse fail to cure the deficiencies of Catterall, Appellant is reminded that “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986). Arguments pertaining to the teachings of Catterall and the limitations of claims 1-10, 13-14 have been addressed above. With regard to the improvement recited in claims 8-10, the combination of Larsen and Naruse render obvious the administration of PAT1 inhibitor and autism therapeutic 5-hydroxytryptophan with the gaboxadol regimen of Catterall in order to provide improvement in the patient for more than 6 hours after administration with a reasonable expectation of success. 
Oral administration of the GABA A neurosteroid gaboxadol, in doses of 0.02 mg to 20 mg per day was known in the art to be an effective therapeutic to treat the symptoms of autism in a patient as taught by Catterall and Reagan-Shaw. It was known in the art that gaboxadol comprises a rapid absorption and clearance in the plasma of a patient and said poor pharmacokinetic profile is improved upon the administering of the prima facie obvious to administer 5-hydroxytryptophan prior to the regimen of Catterall, in order to improve the pharmacokinetic profile of gaboxadol in the administered autistic patient.
Next regarding Appellants contention that the unexpected results in the supplemental amendment of Rhine are sufficient to overcome a prima facie case of obviousness (Rhine et al Autism Research published 2019), the examiner remains unconvinced. As shown in MPEP 716.02 (E); An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960).
In the instant case, the closest prior art is Cattrall (WO2014/123909 published 08/14/2014) who teaches the administration of neurosteroids as potent GABA-A receptor agonists useful for treating autism in pediatric patients, wherein gaboxadol is taught 1 of 12 exemplary neurosteroids to administer to said subject in the subject, in improved social behavior and reduction of repetitive behavior than the prior art of Catterall above. In essence, there is no unexpected improvement between performing the instantly claimed methodology and that disclosed in Catterall.
As shown in the supplemental  reference by Rhine et al., Appellant has provided comparative data to two distinct dosages of gaboxadol (3 mg/kg, 5 mg/kg) that yield a statistically significant reduction in repetitive behavior and anxiety in murine autism spectral disorder models compared to control murine patients (B6 and BTBR patients). In view of Table 1 of Reagan-Shaw et al, the corresponding 3 mg/kg and 5 mg/kg dose of gaboxadol in the murine animal models corresponds to a murine dose of 0.06 mg and 0.1 mg, or alternatively human pediatric doses of 60-100 mg and human adult doses of 180-300 mg. Each of the gaboxadol doses embraced within the murine, pediatric or adult patient lie outside the dosage range of 10 mg-30 mg embraced in the claims. 
Data must be provided that demonstrates that the instantly claimed dosage of gaboxadol performs better than the prior art dosage of 0.02-20 mg gaboxadol embodied in the methodology of Catterall in order to demonstrate that the claimed methodology possesses a property not shared with the closest prior art. Appellant must also show that the different results of the between the instantly claimed and those of the prior art are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
Furthermore, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Appellant can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the Appellant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As cited in MPEP 716.02(D) “[T]o establish unexpected results over a claimed range, Appellant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). A sufficient number of tests both inside and outside the claimed generic range is required to show the criticality of the claimed range.
In the instant case, Appellant has not provided any tests inside or outside the claimed range of 10-30 mg to demonstrate that the unexpected results are not not a critical range as the disclosed operability or functionality of the claimed invention does not differ when doses of gaboxadol below 10 mg are used. For example, as indicated in paragraphs [0022], [0023], [0025] and [0055] of the specification, Appellant illustrates that doses of 0.05 mg gaboxadol are therapeutically effective. 
 MPEP 716.02(d) also addresses the subject of unexpected results commensurate in scope with the claimed invention: "[W]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See In re Peterson, 315 F. 3d 1325, 1329-31 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003).  
As discussed above, Appellant’s data presented in the supplemental  reference by Rhine et al. is directed to two distinct dosages of gaboxadol (3 mg/kg, 5 mg/kg) that yield a statistically significant reduction in repetitive behavior and anxiety in murine(mouse) autism spectral disorder models compared to control murine patients. In view of Reagan-Shaw et al, the corresponding 3 mg/kg and 5 mg/kg dose of gaboxadol in the murine models corresponds to administration of 0.06 mg and 0.1 mg gaboxadol to a 20 g mouse patient. Alternatively, the corresponding 3 mg/kg and 5 mg/kg dose of gaboxadol in the murine models corresponds to administration of 60 mg or 100 mg gaboxadol a 20 kg pediatric human patient and 180 mg or 300 mg to an adult human lie outside the doses embraced within the body of the instant claims. Thus, the claims fail to patentably distinguish over the state of the art as represented by obviousness over the combination of Catterall, Reagan-Shaw, Larsen and Naruse for claims 1-10 and 13-14, as well as Catterall, Reagan-Shaw and Children’s Hospital of Cincinnati for claims 1-10 and 13-16.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.   
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GEORGE W KOSTURKO/Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628   
                                                                                                                                                                                                     
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.